Citation Nr: 9903456	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-28 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for purposes of basic eligibility for burial 
allowance benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
during World War II.  He died on February [redacted], 1995.  
The appellant is the surviving spouse of the 
deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision issued in May 1995 by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from March 1944 to 
January 1946.

2.  His service medical records are presumed lost and are 
unavailable for purposes of the adjudication of the 
appellant's claim for death benefits.  Efforts undertaken by 
the RO to obtain these records from the National Personnel 
Records Center produced negative results.

3.  The veteran died in February 1995, at the age of 75, due 
to complications of end-stage Parkinson's disease.  Dementia, 
Alzheimer's type, was listed on the death certificate as a 
significant condition that contributed to the veteran's 
death.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to 
Parkinson's disease or dementia, Alzheimer's type.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service.

6.  At the time of the veteran's death in February 1995, he 
was not in receipt of compensation (or military retired pay 
in lieu thereof) or pension benefits, he was not hospitalized 
by VA or enroute to such treatment, and a claim for VA 
benefits was not pending at the time of his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Legal entitlement to burial allowance benefits under 
Chapter 23, Title 38, United States Code, is not established.  
38 U.S.C.A. §§ 2302, 2303 (West 1991); 38 C.F.R. § 3.1600 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The initial step in the adjudication of claims and appeals is 
to determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

To establish entitlement to service connection for the cause 
of a veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The veteran expired by natural causes on February [redacted], 
1995, at the age of 75; the death certificate indicated that 
the immediate cause of death was end-stage Parkinson's disease.  
Dementia, Alzheimer's type, was listed on the death 
certificate as a significant condition that contributed to 
the veteran's death.  The record reflects that he died at the 
home of his son and that no autopsy was performed.  According 
to information provided by the appellant, at the time of the 
veteran's death, an ambulance was supposed to take him to the 
VA Medical Center (VAMC) in Memphis, Tennessee.  However, 
because he had a living will which precluded life support 
assistance, and because his death appeared imminent, he 
remained in his son's home and died there without any medical 
assistance.

The veteran was not service connected for any disabilities 
during his lifetime.  Moreover, the record reflects that the 
veteran never filed a claim for VA pension or compensation 
benefits during his lifetime.  As alluded to above, he had a 
short, but distinguished career in the Army during World War 
II.  In fact, the record shows that he was awarded the Bronze 
Star Medal for heroism in battle in February 1945 (he single-
handedly took out a German machine-gun nest and captured a 
number of prisoners).  However, the claims file reflects that 
development efforts undertaken by the RO to obtain the 
veteran's service records from National Personnel Records 
Center (NPRC) were unsuccessful.  NPRC notified the RO in May 
1996 that no medical records were available due apparently to 
the 1973 fire at NPRC's records storage facility.

Development efforts undertaken by the RO to obtain post-
service medical records produced only the reports of the 
Memphis-VAMC covering the period from July 1958, when the 
veteran filed an application for hospital treatment, to 
December 1994, when he was last seen in this facility as an 
outpatient.  A hospital report dated in July 1958 reflects 
that he was treated at that time for chronic bronchitis.  
However, the December 1994 outpatient report reflects that 
the only active conditions he had at that time were dementia, 
coronary artery disease, status post myocardial infarction, 
and Parkinson's disease.  His past medical history was noted 
to be significant for status post depression, post-traumatic 
stress disorder, cerebral vascular accident, aortic valve 
replacement, coronary artery disease, transurethral resection 
of the prostate, and bilateral inguinal hernia repair.  These 
records also denote a history of prostate surgery in 1987, 
but reports pertaining to this surgery were not available.

In addition to the above, the record reflects that the RO was 
informed by the Memphis-VAMC that the veteran had been under 
their care in a VA Contract Nursing Home from May 1, 1993 to 
May 31, 1994, and that he was last seen in their outpatient 
clinic on December 14, 1994, as alluded to above.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for the cause of the veteran's 
death well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill well-grounded-claim requirements for 
veterans benefits).  As detailed above, there is no competent 
medical evidence of record which shows an etiological 
relationship between a condition the veteran might have been 
treated for in service and the subsequent development of 
Parkinson's disease many years after service.  Moreover, the 
appellant has provided no competent medical evidence in 
support of her claim that the medical care provided to the 
veteran by VA in connection with his prostate surgery caused 
or contributed to his death by Parkinson's disease.  In 
summary, no medical evidence of record links the disease that 
caused the veteran's death to any event or etiology of 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

The Board is aware of its heightened responsibility to 
explain its reasons and bases and to consider the benefit of 
the doubt in cases where a veteran's service medical records 
are presumed lost and unavailable, see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991), however, in the absence of competent 
medical evidence which links the cause of his death by end-
stage Parkinson's to his World War II-era military service, 
there is simply no adequate basis to award service connection 
for the cause of his death.  The Board does not wish to imply 
that the appellant's contentions and hearing testimony are 
not credible, but reliance on her contentions alone to grant 
service connection could only be done by the Board's 
acceptance of (1) mere conjecture as to the actual incurrence 
of a disease or injury in service that is in some way related 
to the cause of his death many years later given that no 
records can be obtained to corroborate such a fact and (2) a 
layperson's opinion to provide the necessary link showing the 
incurrence of a disease process in service and its 
etiological relationship to the cause of the veteran's death.  
As detailed above, the relevant caselaw requires that the 
"link" must be satisfied by competent medical evidence.  In 
this case, unfortunately for the appellant, there is none.  
With these factors for consideration, the Board is of the 
opinion that it has done all it can to satisfy the duty to 
explain its reasons and bases under O'Hare, supra, and that 
case's progeny.

The Board has carefully and compassionately considered the 
appellant's contentions, hearing testimony, and statements on 
appeal; however, as previously stated, her lay contentions 
alone cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
with respect to the existence of a service-connected 
disability and a relationship between that disability and the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With respect to these contentions, it is not shown 
by the evidence that the appellant has the requisite medical 
expertise or training to render a competent medical opinion 
on the cause of the veteran's death.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make this claim for service connection plausible 
or possible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit at 92, Tirpak, at 610-11; and Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Development to such an end would in 
any case be of little value in light of the missing and 
presumed lost service medical records.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  As detailed 
above, efforts undertaken by the RO to obtain the veteran's 
service medical records proved futile.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

II.  Basic Eligibility for Burial Allowance Benefits under 
Chapter 23, Title 38, United States Code

If a veteran's death is not service connected, a certain 
amount may be paid toward the veteran's funeral and burial 
expenses.  Entitlement is subject, in part, to the following 
conditions: (1) At the time of death the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either benefit pending at the time of his death, 
and of compensation and pension effective 
prior to the date of the veteran's death, or 
the deceased would have been entitled to compensation or 
pension prior to the date of death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval or air service for a disability incurred or 
aggravated in line of duty and the body of the deceased is 
being held by a State (or a political subdivision of a 
State), and the Secretary determines that there is no next of 
kin or other person claiming the body of the deceased veteran 
and that there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b) (1998).

Burial benefits may also be paid if the veteran dies of a 
non-service connected cause while properly hospitalized by 
VA.  Hospitalized by VA means admission to a VA facility for 
hospital, nursing home, or domiciliary care.  38 U.S.C.A. 
§ 2303(a) (West 1991); 38 C.F.R. § 3.1600(c) (1998).  If a 
veteran was not properly hospitalized by the VA at the time 
of death, payment of a nonservice-connected burial allowance 
is specifically prohibited.  38 C.F.R. § 3.1605(e) (1998).  
However, if a veteran dies enroute while traveling under 
proper prior authorization and at VA expense to or from a 
specified place for the purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by the VA.  38 C.F.R. 
§ 3.1605(a) (1998).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions: 
(1) the deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set for in 
§3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and the veteran 
is not buried in a national cemetery or other cemetery under 
the jurisdiction of the United States.  38 U.S.C.A. § 2303; 
38 C.F.R. § 3.1600(f).

The criteria under 38 C.F.R. § 3.1604(d)(1)(ii)-(v), 
referenced above, is as follows: (1) the deceased veteran is 
buried in a cemetery or a section thereof which is used 
solely for the interment of persons eligible for burial in a 
national cemetery; and (2) the cemetery or the section 
thereof where the veteran is buried is owned by the State, or 
an agency or political subdivision of the State claiming the 
plot or interment allowance; and (3) no charge is made by the 
State, or an agency or political subdivision of the State for 
the cost of the plot or interment; and (4) the veteran was 
buried on or after October 1, 1978.  38 C.F.R. § 3.1604 
(d)(1)(ii)-(v) (1998).

Claims for reimbursement or direct payment of burial or 
funeral expenses under 38 C.F.R. § 3.1600(b) and plot or 
interment allowance under 38 C.F.R. § 3.1600(f) must be 
received by VA within two years after the permanent burial of 
the body.  38 C.F.R. § 3.1601 (1998).  In this case, the 
appellant's claim for burial benefits was received 
approximately 4 months after the veteran's burial.  
Therefore, the appellant's claim was timely.

As noted above, at the time of his death, the veteran was not 
receiving pension, compensation or military retired pay in 
lieu of compensation, nor did he have a pending original or 
reopened claim for such benefits.  The veteran was survived 
by his spouse, the appellant.  Thus, the criteria of 38 
C.F.R. § 3.1600(b)(3) cannot be met.  Finally, the veteran 
was not hospitalized by VA or traveling under proper prior 
authorization from VA and at VA expense at the time of his 
death.  Therefore, entitlement to a nonservice-connected 
burial allowance is not warranted.

Likewise, the appellant is not entitled to a plot or 
interment allowance.  As noted above, a burial allowance is 
not warranted under 38 C.F.R. § 3.1600(b) or (c). While the 
veteran served during a period of war, there is no evidence 
that the veteran's burial was in a cemetery or section 
therefor used solely for the interment of persons eligible 
for burial in a national cemetery.  The appellant's Form 21-
530 indicates that the veteran was buried at the Forrest Hill 
East Cemetery in Memphis, Tennessee, which she identified as 
neither a state nor federally-owned cemetery.  Finally, the 
veteran was not discharged from the service for a disability 
incurred or aggravated in the line of duty.

Hence, none of the basic eligibility requirements for Chapter 
23 burial allowance benefits are met.  The Board is bound by 
the regulations of the Department.  38 U.S.C.A. § 7104(c) 
(West 1991).  Thus, for the reasons stated above, the Board 
has no legal authority to grant burial benefits under Chapter 
23.  Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.


                                                                      
CONTINUED ON NEXT PAGE)


Basic eligibility for burial allowance benefits under Chapter 
23, Title 38, United States Code, is not established; the 
appellant's claim for these benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 12 -


